Citation Nr: 0621670	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for undiagnosed illness 
manifested by gastrointestinal symptoms.

5.  Entitlement to a disability rating in excess of 20 
percent for undiagnosed illness manifested by muscle ache, 
headache, and neurological symptoms. 

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, V.C., and E.C.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1987 to September 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that granted service connection for tinnitus, 
but denied service connection for bilateral hearing loss, a 
left calf skin disorder, PTSD, and for an undiagnosed illness 
manifested by gastrointestinal symptoms.  The RO also denied 
a disability rating in excess of 20 percent for undiagnosed 
illness manifested by muscle ache, headache, and neurological 
symptoms.  This appeal also arises from a January 2005 rating 
decision that denied entitlement to a TDIU.  

Entitlement to service connection for bilateral hearing loss, 
an acquired psychiatric disorder, to include PTSD, an 
increased rating for fibromyalgia, and TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf during the Persian 
Gulf War era.  

2.  Competent lay evidence of continuous symptoms of a left 
calf skin lesion since active service has been presented.  

3.  Competent medical evidence includes a diagnosis of left 
calf lichen amyloidosis.  

4.  Gastrointestinal symptoms of nausea, vomiting, dry 
heaves, stomach pains, and diarrhea have not been attributed 
to a known clinical diagnosis, but have been in existence 
over 6 months, and are manifested to a degree of at least 10 
percent. 


CONCLUSIONS OF LAW

1.  Left calf lichen amyloidosis was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).

2.  An undiagnosed illness manifested by gastrointestinal 
signs and symptoms is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims for service connection.  VA 
provided notice letters in December 2001, March, June and in 
December 2002.  These documents provide notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding the claims.  These documents 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

Additionally, the VA letter must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, because service connection is being 
granted, unfair prejudice to the veteran could result because 
he has not been provided notice of the relevant criteria for 
the various disability levels that might be assigned, nor has 
he been given notice of the relevant provisions regarding the 
effective date to be assigned after service connection is 
granted.  However, these defects will be remedied when the RO 
issues a rating decision implementing the Board's decision 
that granted the benefits.  The decision will include the 
relevant rating criteria for the disability rating assigned 
and the basis for the effective date.  Significantly, the 
veteran retains the right to appeal any effective date and 
disability rating assigned by the RO.  Thus, the Board's 
handling of the matter at this time will not unfairly 
prejudice to the veteran.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. 
§ 3.303(a) (2005).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as psychosis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Skin Lesion on the Left Calf

The veteran's service medical records do not mention any 
relevant skin disorder.  He found a red bump on his left calf 
during active service in the Persian Gulf shortly after 
contact with Iraqi prisoners-of-war.  The red lesion has been 
present ever since.  A June 2001 VA report mentions that a 
shave biopsy of the lesion showed macular amyloid lichen, 
which after discussion with another doctor was determined to 
be a purely cutaneous disease often triggered by scratching 
that causes damage leading to amyloid deposits.  

A November 2001 VA ear disease compensation examination 
report reflects that the assessment of the lesion, based on 
the biopsy, was macular amyloidosis approaching 
lichenification, first seen after exposure to Iraqi 
prisoners-of-war.  

An April 2002 VA fibromyalgia compensation examination report 
reflects that the physician discussed the history of the left 
calf skin lesion and felt that lichen amyloidosis was 
service-connected, based on continuous symptoms.  

In May 2002, the veteran's VA treating physician related the 
left calf lesion to active service.  Thus, physicians, as 
well as the veteran, have related the lesion to active 
service.

When the issue involves a question of medical diagnosis or 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran does not possess any specialized training and it is 
not contended otherwise.  However, the Board can consider his 
claim of continuous skin symptoms, as that evidence is 
competent, even coming from a layman.  38 C.F.R. § 3.159.  

After considering all the evidence of record, including the 
testimony, because the veteran has provided evidence of 
continuity of symptoms since active service, and because the 
medical evidence does not attribute the lesion to any 
intercurrent cause, the Board finds that the evidence for 
service connection for a left calf lichen amyloidosis is at 
least in relative equipoise.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  The claim of entitlement to service 
connection for lichen amyloidosis of the left calf must 
therefore be granted.  




Undiagnosed Illness Manifested by Gastrointestinal Symptoms

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2006.  

For purposes of this regulation, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuro-psychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
and lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2005).

The veteran served in the Southwest Asia during the Persian 
Gulf War and maintains that he has an undiagnosed illness 
manifested by gastrointestinal signs and symptoms.  No health 
professional has attributed any of the reported 
gastrointestinal problems to a known diagnosis.  These 
circumstances invoke the provisions of 38 C.F.R. § 3.317.

The next question is whether gastrointestinal symptoms of 
nausea, diarrhea, and stomach aches are a disability within 
the meaning of 38 C.F.R. § 3.317.  That regulation requires 
that the veteran exhibit objective indications of chronic 
disability manifested by one or more signs or symptoms to a 
degree of 10 percent prior to December 31, 2006.  

The medical evidence includes a May 2001 VA compensation 
examination report that mentions diarrhea, but offered no 
diagnosis.  The physician noted that the symptoms resembled 
human immunodeficiency virus (HIV), Lyme disease, and 
syphillus, but found no HIV, Lyme disease, or syphillus.  An 
August 2001 VA outpatient treatment report mentions nausea 
since 1995 and recurrent diarrhea that diminished in severity 
in recent years.  

An April 2002 VA compensation examination report mentions a 
cluster of symptoms, offers a diagnosis of fibromyalgia, and 
recommends the veteran for a war-related illnesses study.  It 
is not clear that the reported intestinal complaints were 
part of the fibromyalgia diagnosis.  

In May 2002, the veteran's VA physician noted that despite 
evaluations by an internist, a dermatologist, an infectious 
disease specialist, a neurologist, and a urologist, no 
diagnosis had been offered.  In light of that, the physician 
noted that a "label" of "undiagnosed illness since service 
in the Gulf" should be associated with the nausea and 
stomach disturbance symptoms, among others.  

In March 2006, Meryl Nass, M.D., a private board certified 
general internist, examined the veteran and offered several 
impressions, including, "Altered gastrointestinal function, 
with frequent nausea, dry heaves, and diarrhea."  Dr. Nass 
concluded with, "This too has been seen frequently in GW 
[Gulf war] veterans, and its etiology is unknown."  

The medical evidence above clearly indicates that the claimed 
gastrointestinal disorders have been in existence over 6 
months, but have not been attributed to a known clinical 
diagnosis.  One other requirement for presumptive service 
connection is that the disorder be manifested to a degree of 
at least 10 percent.  

To be manifested to a degree of at least 10 percent, certain 
gastric symptoms should be present.  Specifically, under 
Diagnostic Code 7319, frequent bowel disturbance with 
abdominal distress warrants a 10 percent rating.  The 
evidence reflects that the disability meets these 
requirements and therefore has been manifested to a degree of 
at least 10 percent.  Service connection should follow unless 
the claimed condition has been attributed to a supervening 
condition or to willful misconduct.  

Evidence of factors such as a supervening condition or 
willful misconduct has not been presented.  Thus, no 
supervening etiology is shown.  

After considering all of the evidence, including the 
testimony, the Board finds that the evidence favors service 
connection for an undiagnosed illness manifested by 
gastrointestinal symptoms.  The claim must therefore be 
granted.  


ORDER

Service connection for left calf lichen amyloidosis is 
granted.

Service connection for an undiagnosed illness manifested by 
gastrointestinal symptoms is granted.


REMAND

The veteran has claimed entitlement to service connection for 
bilateral hearing loss due to noise exposure.  He was a field 
artilleryman in the Persian Gulf War with possible combat 
service.  His entry and separation examinations reflect 
normal hearing.  The RO granted service connection for 
tinnitus due to noise exposure, based on a November 2001 VA 
ear disease examination report that reflects a constellation 
of symptoms including hearing loss and tinnitus.  It is not 
known whether the veteran meets VA's requirements for a 
hearing loss disability, as the RO never obtained a VA 
audiometry evaluation.  This evaluation is necessary, as VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002 & Supp. 2006).  

The veteran has claimed that he has PTSD or other psychiatric 
disorder due to active service or due to service-connected 
disabilities.  He has offered a private medical opinion 
attributing "psychiatric symptoms" to "Gulf War Syndrome."  
See March 6, 2006, letter from Dr. Nass.  However, the exact 
nature of any psychiatrist disability is in question.  Prior 
to adjudication, it would be helpful if the veteran were 
examined by a VA psychiatrist to determine the nature and 
etiology of any psychiatric disorder.

The veteran has appealed for a disability rating higher than 
20 percent for fibromyalgia.  He underwent a VA compensation 
examination to determine the severity of the disability in 
April 2002.  In February 2006, however, he testified that 
since the examination, all service-connected disabilities had 
increased in severity.  Thus, another examination is 
necessary.  Whether a medical examination is 
"contemporaneous" depends on the circumstances of the case.  
See Snuffer v. Gober, 10 Vet App. 400 (1997), and Caffrey v 
Brown, 6 Vet App 377, 381 (1994).  In Caffrey, the Court held 
that where evidence indicated a material change in the 
disability, a new medical examination was required.

The veteran has also alleged that service-connected 
disabilities preclude him from securing or following a 
substantially gainful occupation.  As supporting evidence, he 
submitted a letter from the Social Security Administration 
(SSA) reflecting that he was to receive benefits.  
Unfortunately, the SSA evidence submitted is incomplete.  
Therefore, the RO should obtain any SSA decision and the 
medical records upon which the decision is based.  Following 
all development, the RO must address the TDIU claim.  

Accordingly, the case is REMANDED for the following 
development:

1.  The VA must review the entire claims 
file and ensure for the remaining issues 
on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issues on appeal.

2.  The VA should attempt to obtain any 
relevant SSA determination and the medical 
records upon which the SSA determination 
is based.  If records are unavailable, 
please have the SSA so indicate.  All 
records obtained should be added to the 
claims folder.  

3.  The VA should arrange for a VA 
audiological examination, by an 
appropriate specialist, to determine 
whether the veteran has a hearing loss 
disability for VA purposes.  The 
veteran's claims folder must be made 
available to the examiner prior to the 
examination and all necessary diagnostic 
testing should be conducted.  If the 
hearing loss meets the requirements of 
38 C.F.R. § 3.385 (2005), the physician 
is asked to offer an opinion addressing 
whether it is at least as likely as not 
that the hearing loss disability was 
caused by noise exposure during active 
service.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason why.  

4.  The VA should also arrange for a 
psychiatrist to review the relevant 
psychiatric history and examine the 
veteran to determine the nature and 
etiology of any psychiatric disorder.  
For each psychiatric disability found, 
the psychiatrist is asked to do the 
following:

I.  Offer an opinion addressing 
whether it is at least as likely as 
not that the psychiatric disability 
began during active service or 
within a year of separation from 
active service.   

II.  If the answer above in I is 
"no", the psychiatrist is asked to 
offer an opinion addressing whether 
it is at least as likely as not that 
any or all service-connected 
disabilities have caused or 
aggravated the psychiatric 
disability.  In this regard, the 
psychiatrist should review Dr. 
Nass's opinion of March 6, 2006, 
that tends to link psychiatric 
symptoms to Gulf War syndrome.  
Further, the psychiatrist is 
requested offer an opinion regarding 
the ability of the veteran to secure 
and follow a substantially gainful 
occupation.

The psychiatrist should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
psychiatrist should give a reason. 

5.  The veteran should be examined by an 
appropriate specialist to determine the 
current severity of his service-connected 
undiagnosed illness manifested by muscle 
ache, headache, and neurological 
symptoms, which as been rated 20 percent 
disabling during the appeal period.  The 
claims file, and treatment records must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner(s) should perform 
any tests or studies deemed necessary for 
an accurate assessment.

6.  Following completion of the 
foregoing, the AMC or RO should review 
the claims files and ensure that all of 
the above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review all service-connected issues.  If 
the percentage standards for TDIU set 
forth at 38 C.F.R. § 4.16(a) (2005) are 
not met, but the medical evidence 
obtained nevertheless indicates that the 
veteran is unemployable by reason of 
service-connected disabilities, the VA 
should submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b) 
(2005).  

7.  Following of the above development, 
if the benefits sought on appeal are not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


